                      Case 1:20-cv-01127-JMF Document 12 Filed 02/18/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                      State of New York                        )
                             Plaintiff                         )
                                v.                             )      Case No.     20 Civ. 1127
                      Chad F. Wolf et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff State of New York                                                                                  .


Date:          02/18/2020                                                               /s/ Daniela Nogueira
                                                                                         Attorney’s signature


                                                                               Daniela Nogueira (NY Bar #5549878)
                                                                                     Printed name and bar number
                                                                             New York Office of the Attorney General
                                                                                       28 Liberty Street
                                                                                     New York, NY 10005

                                                                                               Address

                                                                                   daniela.nogueira@ag.ny.gov
                                                                                            E-mail address

                                                                                          (212) 416-6544
                                                                                          Telephone number

                                                                                          (212) 416-8139
                                                                                             FAX number
